Cole, J.
This is a suit by plaintiff against the same defendants as in No. 5015, for a larger part of the tract of land in contestation in that suit.
The sole difference between the two cases is the subject of improvements.
In the present case, plaintiff bought with a full guaranty; he has a bona fide title, and is entitled to be paid by Lydia Ann Ballard her proportion of the improvements.
A part of them were made after the commencement of this suit. These cannot be allowed, as it is not shown that they increased the value of the land or benefited Lydia A. Ballard.
¥e conclude from the evidence that three hundred and fifty dollars are a sufficient allowance for the improvements made before the commencement of this suit. Mrs. Lydia A. Ballard is responsible for one-fifth of these improvements, which is seventy dollars.
It is, therefore, ordered, adjudged and decreed, that the judgment be avoided and reversed, so far as the sustaining of the injunction by the District Coutrt interferes with the title and control of Lydia Ann Ballo,rd, wife of Green B. Zachary, over one undivided fifth of the land in contestation, and so far as it recognises plaintiff as the owner of the whole of the land in dispute, and makes said Mrs. Zachary and husband liable for any of the costs of suit.
It is further ordered and decreed, that the judgment be so amended as that said Mrs. Zachary be recognised as the legal proprietor of one undivided fifth of the seventy-eight acres of land sued for, being situated in the parish of St. Helena and designated by lot No. one, section No. 4, township 4, south of range No. 1, east, the whole containing 108 acres; that she be forever quieted in her title to the same.
It is further ordered, that the judgment be so amended, that plaintiff John Coleman shall recover from Mrs. Zachary seventy dollars for her share of the improvements ; and that this judgment shall not be executory as to her, until she has paid said amount.
It is further ordered, that the judgment in all other respects be affirmed, and that the costs of appeal be paid by appellee and William Spring, one of the appellants.